Title: From Thomas Jefferson to James Innes, 22 February 1781
From: Jefferson, Thomas
To: Innes, James



Sir
In Council Febry. 22. 1781.

I had written the inclosed before Capt. Richeson arrived. I transmit it open through you for your perusal. I am very sorry that the men first called into the field have not been releived: but it has proceeded from the want of such a return as is mentioned in my letter and for which I applied some time ago to Baron Steuben, who has had hopes of furnishing it. You will readily be sensible that where any County shall have sent but half the quota called for, they have performed but half their Tour and ought to be called on again: Where any County has furnished their full complement, they have performed their full Tour and it would be unjust to call on them again ’till we shall have gone through the Counties. Militia duty becoming burthensome it is our duty to divide it as equally as we can. Upon the receipt of such a return a releif shall be ordered: and in the mean time the arrival of the Militia mentioned in the inclosed may enable you to permit those who have been longer on duty to return home.
On the present invasion the favour was asked of Baron Steuben to arrange the commands on principles laid down by the Executive, being the same determined on Leslie’s invasion. We have awaited the receipt of his arrangement to issue Commissions: this alone is the [reason] why not a single commission has issued during the Invasion.
I will take care to remind the Baron of the want of his report and in the mean time should any gentleman have the misfortune to be captured not a moment shall be lost in sending him a commission.  The affair of Westover has been communicated to me so imperfectly that I am still ignorant of it. I know that a flag is detained at Sandy point, and have heard of letters between the Conductor and a person of his connection up the River: But their import I have never heard. I understand that I am particularly indebted to Mr. Hair for his Eulogiums. Indeed I think them the best certificate of my whiggism did my country want such a certificate at this day. I am with much esteem &c &c.
